internal_revenue_service number release date index number --------------------- --------------------------- --------------------------------------- in re --------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-134052-07 date date ---------------------------- legend trustor -------------------- trust --------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------- date ------------------- date -------------------------- date ------------------- date brother ------------------- brother’s spouse ---------------- taxpayer --------------------- spouse ------------------- child ------------------------- child ----------------------------- child ---------------------------- -------------------------------------------------------------------- child ----------------------------- dear -------------- this is in response to the ruling_request submitted by your authorized plr-134052-07 representative dated date requesting estate_tax and generation-skipping_transfer_tax rulings regarding the proposed exercise of a power_of_appointment the facts submitted indicate that trustor died on date prior to date during her lifetime trustor created trust an irrevocable inter_vivos_trust on date upon creation of trust the trust corpus was divided into equal shares trust a and trust b under the terms of trust a the entire net_income is to be paid to taxpayer during his lifetime after taxpayer’s death the trust income is to be paid to spouse if living during her lifetime under subparagraph a of article if such income payments are not sufficient then the trustee is to pay to taxpayer out of principal such sums as taxpayer in his discretion shall deem necessary for his proper support care health and maintenance in addition under subparagraph a of article taxpayer has the noncumulative right to withdraw annually from trust corpus such amounts as he requests up to the greater of dollar_figure or percent of the value of the trust a principal spouse also possessed during the lifetime of trustor a noncumulative right to withdraw trust principal in an amount not exceeding dollar_figure annually after the death of taxpayer up to dollar_figure per year of trust a principal may be distributed to spouse for spouse’s proper support care health and maintenance in addition under subparagraph a of article taxpayer during his lifetime by written instrument or by his last will and testament has the power to appoint the trust a corpus on such terms and conditions either outright or in trust to one or more of the class consisting of his spouse and issue finally under subparagraph a of article on the death of the survivor of taxpayer and spouse to the extent taxpayer has not exercised his power_of_appointment the trustee is to divide the remaining trust a corpus into as many equal shares as there are living children of taxpayer and then deceased children leaving issue then surviving the corpus of each share is to be distributed outright to the living children all having attained the age of any share held for the living issue of a deceased child is to be held in further trust until the youngest of such issue attains age at which time the corpus will be distributed outright to the issue under subparagraph e of article unless sooner terminated under other provisions each trust created under the trust instrument must terminate twenty-one years after the death of the last survivor of trustor spouse brother brother’s spouse and their issue living on date lifetime and thereafter to spouse for her lifetime however during trustor’s life and after her death brother and brother’s spouse had annual noncumulative rights to withdraw trust corpus the amount either could withdraw never exceeded the greater of big_number or of the trust b corpus in addition brother had a power to appoint during his life by written instrument or by will any part of the principal of trust b to or among his trust b also provided for the entire net_income to be paid to taxpayer during his plr-134052-07 spouse his issue and taxpayer’s spouse and issue under the terms of the trust instrument if brother did not exercise his power then following the deaths of brother and brother’s spouse the trust b corpus was to be distributed to trust a and administered under the terms of trust a brother died on date prior to date without having exercised his power accordingly under the terms of the trust instrument following the deaths of brother and brother’s spouse the trust b corpus was distributed to trust a and administered under the terms of trust a brother’s spouse died on date after date as trustee then spouse is designated as successor trustee taxpayer and spouse have children child child child child and child all of whom were living on date taxpayer is currently serving as trustee of trust a if taxpayer ceases to serve taxpayer proposes to execute a written instrument whereby he exercises the under the proposed exercise to the extent any portion of trust a is included in power_of_appointment granted under subparagraph a of article the proposed exercise will be binding and irrevocable upon his death and will become effective on the death of the survivor of taxpayer and spouse except with regard to a provision discussed below controlling any trust corpus included in taxpayer’s gross_estate that will become effective on taxpayer’s death the taxpayer’s gross_estate for federal estate_tax purposes then if spouse survives taxpayer that portion of the trust is to be distributed on taxpayer’s death to a separate non-exempt trust for the benefit of spouse the terms of this trust are identical to those terms of trust that apply after taxpayer’s death if spouse survives taxpayer during the remaining lifetime of spouse if spouse does not survive taxpayer or upon spouse’s subsequent death the portion of the trust corpus is to be held in separate non-exempt trusts or distributed as separate shares under the same terms and provisions as stated below in addition taxpayer appoints any portion of the trust estate with respect to which brother’s spouse is treated as the transferor for gst tax purposes because of the lapse at her death after date of her annual withdrawal power to be held in separate non-exempt trusts or distributed as separate shares under the same terms and provisions as stated below on the death of the survivor of taxpayer and spouse a percent share of the trust estate is to be distributed outright to each of child child and child if any of child child or child is then deceased then the deceased child’s share is to be held in trust for the benefit of his or her then living issue by right of representation any such share established for the issue of child child and child is to be distributed outright to the beneficiary on the earlier of the day before years after the death of the last surviving child of taxpayer who was living on date or when the beneficiary attains age if the deceased child has no surviving issue then the share is to pass to with respect to the balance of the trust a corpus under the proposed exercise plr-134052-07 the taxpayer’s and spouse’s then living issue by right of representation subject_to the terms of any trust for such issue provided for under the exercise of the power finally on the death of the survivor of taxpayer and spouse a percent share of the trust estate is to be held in a separate trust for each of child and child each trust provides for the discretionary payment of income and principal during the beneficiary’s life for the beneficiary’s support care health and education on the death of child or child as the case may be the corpus of the trust is to be distributed pursuant to the child’s exercise of a limited power to appoint the property among taxpayer’s issue the instrument specifically provides that this power_of_appointment may not be exercised in a manner that defers vesting of an interest beyond the date that is the day before years after the death of the last survivor of taxpayer and his issue that were living on date if either child or child predeceases taxpayer and spouse then the deceased child’s share is to be held in trust for the benefit of his or her then living issue by right of representation each trust provides for the discretionary payment of income and principal during the beneficiary’s life for the beneficiary’s support care health and education each trust is be distributed outright to the beneficiary on the date that is the day before years after the death of the last survivor of taxpayer and his issue that were living on date or if earlier when the beneficiary attains age if the deceased child has no surviving issue then the share is to pass to the taxpayer’s and spouse’s then living issue by right of representation subject_to the terms of any trust for such issue provided for under the exercise of the power it is represented that no additions actual or constructive have been made to taxpayer requests the following rulings the exercise by taxpayer of the limited_power_of_appointment over trust a as trust since date proposed will not result in any property subject_to the limited power being included in taxpayer’s gross_estate under sec_2041 a or any trusts created by the exercise of the power to lose exempt status for generation-skipping_transfer_tax purposes nor will the exercise result in a transfer of property that is subject_to the generation-skipping_transfer_tax ruling the proposed exercise of the limited power by taxpayer will not cause trust sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a under sec_2041 and sec_20_2041-3 of the estate_tax sec_2041 defines the term general_power_of_appointment as a power plr-134052-07 disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to regulations the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of the holder’s estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate the extent of the holder’s duty to exercise and not to exercise the power is reasonably measurable in terms of his needs for health education or support or any combination of them the words support and maintenance are synonymous and their meaning is not limited to the bare necessities of life sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power this rule applies only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied outright or in further trust to or for the benefit of a class consisting of spouse and his issue in addition taxpayer has the discretionary power to distribute corpus to himself for his proper support care health and maintenance under sec_20_2041-1 a power is limited by an ascertainable_standard if in the present case taxpayer possesses a power to appoint trust a corpus plr-134052-07 taxpayer’s power to appoint trust a corpus is not exercisable in favor of accordingly we conclude that the exercise by taxpayer of the limited power of taxpayer his estate or the creditor’s of his estate taxpayer’s discretionary power to distribute corpus to himself is limited by an ascertainable_standard relating to his health maintenance support and education therefore these powers do not constitute general powers of appointment under sec_2041 and sec_2041 and the possession of these powers will not cause trust a to be included in taxpayer’s gross_estate under sec_2041 further taxpayer’s proposed exercise of the power to appoint trust a corpus as described above will not result in the creation of other powers of appointment described in sec_2041 appointment over trust a as proposed will not result in any property subject_to the limited power being included in taxpayer’s gross_estate under sec_2041 however we note that under trust a taxpayer does possess during his lifetime the noncumulative right to withdraw annually from trust corpus up to the greater of dollar_figure or percent of the value of the trust a principal in accordance with sec_2041 and sec_2041 taxpayer will possess a general_power_of_appointment in the year of his death with respect to the property subject_to this power assuming taxpayer has not exercised his annual withdrawal right at the time of his death the value of the property subject_to this power at the time of taxpayer’s death will be includible in the taxpayer’s gross_estate under sec_2041 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person in general under sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations the individual with respect to whom the property was last subject_to federal estate or gift_tax is the transferor of the property for gst tax purposes section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the regulations provide that the generation- skipping transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this rule does not apply to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added further the rule does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse becomes effective and is not considered a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor held a power that would have caused inclusion of the trust in the settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides a special rule for certain powers of plr-134052-07 sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26 b and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period this section also provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised in the present case as concluded above taxpayer’s power to appoint trust a corpus is a limited_power_of_appointment the proposed exercise by taxpayer of the limited_power_of_appointment with respect to the portion of trust a that is not subject_to inclusion in the taxpayer’s gross_estate will not postpone or suspend the vesting absolute ownership or power of alienation of any interest in the trust property for a period measured from date the date of creation of the original trust extending beyond any life in being at the date of creation of the original trust plus a period of years nor may any limited_power_of_appointment granted under the terms of taxpayer’s proposal be exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of interests beyond any life in being on date plus a period of years therefore pursuant to sec_26 b v b the exercise of the power_of_appointment by taxpayer as proposed will not be treated as an addition constructive or otherwise to trust a accordingly we conclude that the proposed exercise of the limited power by similarly at the time of her death brother’s spouse possessed a general power plr-134052-07 taxpayer with respect to the trust a property not subject_to inclusion in the taxpayer’s gross_estate will not cause the trust a property that is not subject_to inclusion in the taxpayer’s gross_estate with the exception of the property subject_to brother’s spouse’s withdrawal power discussed below or any trusts created by the exercise of the power with respect to those assets to lose exempt status for generation-skipping_transfer_tax purposes nor will the exercise result in a transfer of property that is subject_to the generation-skipping_transfer_tax however as discussed above taxpayer will possess a general_power_of_appointment in the year of his death with respect to the property subject_to his noncumulative right to withdraw annually from trust corpus up to the greater of dollar_figure or percent of the value of the trust a principal to the extent the power is not exercised prior to his death the value of the property subject_to this power at the time of taxpayer’s death will be includible in the taxpayer’s gross_estate under sec_2041 in accordance with sec_26_2601-1 and sec_26 b v a this property will not be exempt from gst tax of appointment with respect to the property subject_to her right to withdraw amounts annually from the trust b corpus to the extent the power was not exercised prior to her death the value of the property subject_to this power at the time of brother’s spouse’s death on date after date was subject_to inclusion in brother’s spouse’s gross_estate under sec_2041 and was distributed to trust a after her death in accordance with sec_26_2601-1 and sec_26_2601-1 the portion of trust a attributable to this property is not exempt from gst tax representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations provides that it may not be used or cited as precedent transfer_tax returns that you may file relating to these matters a copy of this letter should be attached to any gift estate or generation-skipping this ruling is directed only to the taxpayer who requested it sec_6110 the rulings contained in this letter are based upon information and plr-134052-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative george masnik sincerely yours branch chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
